EXHIBIT A JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, the persons or entities named below agree to the joint filing on behalf of each of them of this Schedule 13G with respect to the Securities of the Issuer and further agree that this joint filing agreement be included as an exhibit to this Schedule 13G.In evidence thereof, the undersigned hereby execute this Agreement as of April 28, 2016. RBC HOLDINGS (CHANNEL ISLANDS) LIMITED /s/ Stuart Rutledge Signature Stuart Rutledge - Director Name/Title /s/ Christopher Blampied Signature Christopher Blampied – Director Name/Title RBC CEES TRUSTEE LIMITED /s/ Mike Evans Signature Mike Evans – Director Name/Title /s/ Mark Le Saint Signature Mark Le Saint – Director Name/Title
